Title: To Thomas Jefferson from Caesar Augustus Rodney, 6 November 1805
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Honored & Dr. Sir 
                     
                     Wilmington Novr. 6. 1805.
                  
                  On my return to this place (where I took refuge from the yellow fever) from attending the Circuit & State Court below I had the pleasure of receiving your favor of the 23d. ulto.
                  It is matter of deep & lasting regret that any division should have taken place in the Republican party, but more especially such an one as paves the way for the triumph of that pernicious system & its adherents which undid this country under the opinions & art of Federalism. The maxim of Tyrants divide & 
                     
                        impera
                      has been too successfully acted on, & the standard of an “Union of honest men” has rallied around it those whose views & whose principles as professed are directly hostile. What the event will be time must reveal. If an old enemy with a new face, is to make an easy conquest of us, & the iron age of Federalism is to return, once more; tho’ the struggle may be harder & more perilous than the former, good principles & good men will finally be victorious. The ways of Providence are inscrutable to man & perhaps we have not yet infered sufficiently to prevent a return to the “Flesh pots of Egypt.” I do trust however, that good sense, & Republican virtue will defeat the wiles of Federalism & if it were possible that a reconciliation could take place, the task of mediation would be a great & a glorious one. But much I fear when I see men who cannot be deceived, bargain with an old & averred foe, the prospect is dull. For my own part I shall adhere to those principles which I am confident you will ever support & if we are unfortunate, there will be this consolation that it was in an honest cause. I shall return to Philada. on monday. With great esteem I remain Dr. Sir Yours Most Sincerely
                  
                     C. A. Rodney 
                     
                  
               